On Rehearing.
The vantage point from which this appellant claimed, in his testimony at the murder trial, to have witnessed the killing of Lovelace was at McEachern's Filling Station across the highway. From there, according to his testimony in that trial, he witnessed the fatal shooting. He was therefore present at the scene. Present is defined as "being before, in view or at hand; being within reach, sight or call." Webster's New International Dictionary, 2d Ed.
The hypercritical insistence that the statement in our opinion, supra, that the record does not disclose that appellant, at the murder trial of Warren, testified that he was present at the scene is without merit.
Under the indictment, here, a conviction was, in our opinion, authorized and for us to set it aside would be unwarranted.
Opinion extended and application overruled.